Citation Nr: 1124262	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  07-29 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1972 to August 1974, and from February 1975 to November 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied an increased rating in excess of 30 percent for bilateral tinea pedis.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted his current claim seeking an increased rating in excess of 30 percent for the service-connected bilateral tinea pedis in July 2006.  While he was afforded a VA skin diseases examination in August 2006, and VA treatment reports are of record from July 2005 to January 2007, unfortunately, the current record is not contemporaneous for evaluation purposes.  The Board observes that he was afforded a VA feet examination in June 2008, to evaluate his service-connected bilateral pes planus; however the 2008 examiner only commented upon what appeared to be post-inflammatory hyperpigmentation on both feet and did not evaluate the severity of any bilateral tinea pedis.  As the Veteran last underwent a VA skin examination in 2006, some five years ago, a new examination is now required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).

As well, an element of a 60 percent rating for bilateral tinea pedis is the constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the previous 12 month period.  Therefore, the Veteran's VA treatment records must be updated in the claims file to reflect the prescription or renewals of any such drugs.   

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient or outpatient treatment records (Temple and Waco VAMCs) subsequent to January 2007, the date of the most recent VA dermatology consultation of record, and specifically including any report of dermatology or feet evaluations, to include any primary care evaluations, as well as the prescription or renewal of Triamcinolone, should be obtained and incorporated in the Veteran's claims folder.  Document any negative searches for the claims file.

2.  Afford the Veteran a VA skin diseases examination with an appropriate examiner to determine the nature and current level of severity of his service-connected bilateral tinea pedis.  The claims file must be made available to the examiner.  The examiner should identify and completely describe all current symptomatology, including the percentage of total and exposed skin areas covered by the disability.  Specifically, the examiner should address whether the Veteran has had constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required within the previous 12 month period.  

3.  The RO/AMC should then re-adjudicate the issue of entitlement to an increased rating for service connected bilateral tinea pedis.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


